Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For the IDS filed 06/07/2022, some items are not being considered because of missing information.  For reconsideration, the examiner suggests the applicant to provide the missing information in a “next entry box” instead of concatenating it at the end without able to show.

Specification
The disclosure is objected to because of the following informalities: in conventional arts, the phrase “physical downlink control channel” is known to be “PDCCH” and “physical downlink shared channel” for “PDSCH”.  However, there are many occasions in the specification that the phrase “physical downlink control channel” is stated as “PDSCH”.  Clarification or correction is respectfully requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5, 13-14, 18, 26-27, 31, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 6, the phrase “physical downlink control channel (PDSCH)” is unclear and ambiguous.  For example in conventional arts, “physical downlink control channel” is known to be “PDCCH” and “physical downlink shared channel” for “PDSCH” (also disclosed in the title of applicant’s specification).  It is therefore unclear and ambiguous for claiming “physical downlink control channel (PDSCH)”.  Clarification or correction is respectfully requested.  Similar problem appears in claims 14, 27, and 40.
Claim 5 line 1, "the SSB" has no antecedent basis.  Similar problem appears in claims 18, and 31.
Claim 5 line 1, the term “SSB” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 18, and 31.
Claim 13 line 3-4, the phrase “at least two CORESETS” is unclear and ambiguous as to whether it is referred to the same “at least two CORESETS” as in claim 13 line 2.  If indeed so, it is suggested that --- at least two CORESETS --- be changed to --- the at least two CORESETS ---.  Otherwise, clarification is respectfully requested.  Similar problem appears in claims 26 and 39.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28, 31, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claims 28, 31, 32, and 33, each of these claims recites limitation(s) using “means for, step for, or generic placeholder” to perform various tasks as follow:
“means for identifying…” (claim 28 line 1)
“means for determining…" (claim 31 line 1)
“means for decoding …” (claim 32 line 1)
“means for scheduling…” (claim 33 line 1)
These limitations pass the 3-prong analysis set forth in MPEP 2181, hence they are presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for each of these claimed functions.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for these means-plus-function.
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-22, 24-35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20190141693 A1, hereinafter Guo), in view of KIM et al. (WO/2020/122686, hereinafter KIM, NOTE: corresponding US 20220022237 A1 is being used in the current Office Action for translation and citation purposes).

Regarding claim 1, Guo teaches a method for wireless communication performed by a user equipment (UE), comprising (in general, see para. 311-317, see also at least para. 281-310 for additional relevant information): 
receiving a physical broadcast channel (PBCH) (see at least para. 311, e.g. gNB can transmit a set of N SS/PBCH blocks);
receiving a plurality of control resource sets (CORESETS) based on the received PBCH (see at least para. 311, e.g. a SS/PBCH block can configure a control resource set and a search space for this control resource); and 
receiving at least one physical downlink control channel (PDCCH) based on receiving the plurality of CORESETS (see at least para. 311 and 315, e.g. UE can be requested to monitor UE specific DCI formats by monitoring PDCCH in search space X and control resource set ID X; NOTE: for examining purposes, the examiner currently interprets this feature as “physical downlink control channel (PDCCH)”).
Guo differs from the claim, in that, it does not specifically disclose receiving at least one physical downlink control channel (PDSCH) based on receiving the plurality of CORESETS (NOTE: for examining purposes, the examiner currently interprets this feature as “physical downlink shared channel (PDSCH)”), which is well known in the art and commonly used for providing advantage in search space configurations having different purposes may be increased.
KIM, for example, from the similar field of endeavor, teaches similar or known mechanism of receiving at least one physical downlink control channel (PDSCH) based on receiving the plurality of CORESETS (in general, see fig. 36 along with relevant background information in fig. 10-15 and their corresponding paragraphs, in particular, see at least para. 676 along with para. 216 and 220, e.g. UE receives PDSCH according to scheduling information indicated by the PDCCH), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate KIM into the method of Guo for providing advantage in search space configurations having different purposes may be increased.

Regarding claim 2, Guo in view of KIM teaches identifying a location of a search space for each of the plurality of CORESETS based on the received PBCH.  (Guo, see at least para. 312, e.g. when the UE is configured with a SS/PBCH index Y for control resource set ID X, the UE can be requested to obtain the configuration information (for example including frequency location, symbol length, symbol location and slot location, etc.) for control resource set ID X and also the configuration of search space from the information field delivered by SS/PBCH block index Y)

Regarding claim 3, Guo in view of KIM teaches the PBCH identifies a search space location for each one of the plurality of CORESETS.  (Guo, see at least para. 312, e.g. when the UE is configured with a SS/PBCH index Y for control resource set ID X, the UE can be requested to obtain the configuration information (for example including frequency location, symbol length, symbol location and slot location, etc.) for control resource set ID X and also the configuration of search space from the information field delivered by SS/PBCH block index Y)

Regarding claim 4, Guo in view of KIM teaches receiving the PBCH comprises receiving a synchronized signal block (SSB); receiving the plurality of CORESETS comprises receiving each CORESET via a wide beam or a narrow beam; and each CORESET is quasi co-located with the SSB.  (Guo, see at least para. 311 and 257, e.g. UE can use the Tx beamfomer that corresponds to the Rx beam that is used to receive and identify the initial access signals for example, the PSS or SSS signals, the PBCH signals; KIM, see at least fig. 7)

Regarding claim 5, Guo in view of KIM teaches determining the SSB is mapped to the plurality of CORESETS based on at least one bit of a master information block (MIB) of the PBCH, a carrier frequency, or a synchronization signal sequence.  (Guo, see at least para. 311 and 257, e.g. UE can be requested identify one "good" SS/PBCH and then obtain the configuration information for control resource set and search space from the identified SS/PBCH block; KIM, see at least fig. 12)

Regarding claim 6, Guo in view of KIM teaches decoding downlink control information (DCI) received via one of the plurality of CORESETS, the DCI repeated in each one of the plurality of CORESETS or a subset of the plurality of CORESETS. (Guo, see at least para 315, e.g. the UE can be requested to monitor UE specific DCI formats by monitoring PDCCH in search space X and control resource set ID X).

Regarding claim 7, Guo in view of KIM teaches scheduling the at least one PDSCH based on the DCI.  (KIM, see at least para. 676 along with para. 216 and 220, e.g. UE receives PDSCH according to scheduling information indicated by the PDCCH)

Regarding claim 8, Guo in view of KIM teaches the plurality of CORESETS are configured relative to an initial CORESET or based on a configuration table of a master information block (MIB) of the PBCH.  (KIM, see at least fig. 19(b) and para. 287, e.g. three different CORESETs)

Regarding claim 9, Guo in view of KIM teaches the plurality of CORESETS are consecutive.  (Guo, see at least para. 311, e.g. a SS/PBCH block can configure a control resource set; KIM see at least fig. 13)

Regarding claim 11, Guo in view of KIM teaches the at least one PDSCH comprises a system information block.  (KIM, see at least para. 257, e.g. SIB1 is transmitted through the PDSCH)

Regarding claim 12, Guo in view of KIM teaches 
each PDSCH of the at least one PDSCH corresponds to one of the plurality of CORESETS, each PDSCH is quasi co-located with the corresponding one of the plurality of CORESETS (Guo, see at least para. 310-312; KIM, see at least fig. 7 and fig. 12 along with para. 216, e.g. UE may receive Downlink Control Information (DCI) for downlink scheduling (i.e., including scheduling information of the PDSCH) on the PDCCH), and 
receiving the at least one PDSCH comprises receiving each PDSCH via a wide beam or a narrow beam (Guo, see at least para. 281, e.g. UE can be indicated with Rx beam information for the reception of PDSCH).

Regarding claim 13, Guo in view of KIM teaches 
each PDSCH of the at least one PDSCH corresponds to at least two CORESETS of the plurality of CORESETS, each PDSCH is quasi co-located with a synchronized signal block (SSB) corresponding to at least two CORESETS (Guo, see at least para. 310-312; KIM, see at least fig. 7 and fig. 19(b) along with para. 216, e.g. wide beam for SSB); and 
receiving the at least one PDSCH comprises receiving each PDSCH via a wide beam (Guo, see at least para. 281, e.g. UE can be indicated with Rx beam information for the reception of PDSCH; KIM, see at least fig. 7 and fig. 12 along with para. 216, e.g. wide beam for SSB).

Regarding claims 14, 15, 16, 17, 18, 19, 20, 21, 22, 24, 25, and 26, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, and 13, respectively, except each of these claims is in apparatus claim format.
To be more specific, Guo in view of KIM also teaches a same or similar apparatus with processor, transceiver, and memory (Guo, see at least fig. 3), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Regarding claims 27, 28, 29, 30, 31, 32, 33, 34, 35, 37, 38, and 39, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, and 13, respectively, except each of these claims is in apparatus claim format.
To be more specific, Guo in view of KIM also teaches a same or similar apparatus with means for performing various functions (Guo, see at least fig. 3), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Regarding claim 40, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, Guo in view of KIM also teaches a same or similar apparatus with computer-readable medium (Guo, see at least fig. 3), which is well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Claims 10, 23, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of KIM, as applied to claims 1, 14, and 27 above, and further in view of LEE et al. (US 20180324843 A1, hereinafter LEE).

Regarding claim 10, Guo in view of KIM teaches all of the subject matters as in claim 1 except the plurality of CORESETS are interleaved with the at least one PDSCH, which is well known in the art and commonly used for improving transmission security in scheduling information.
LEE, for example, from the similar field of endeavor, teaches similar or known mechanism such that the plurality of CORESETS are interleaved with the at least one PDSCH (see at least fig. 15 and at least para. 277 and 281, e.g. interleaving CORESETs and PDSCHs), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LEE into the method of Guo in view of KIM for improving transmission security in scheduling information.

Regarding claim 23, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.

Regarding claim 36, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465